DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of species A in the reply filed on 03/21/2022 is acknowledged.
Claims 13 and 15-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected embodiment, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/21/2022. Claim 13 is directed towards a vertically moveable plug which is a feature of Fig. 3C ([0053]). Claims 15-18 are directed towards a reflector plug with a neutron reflecting side and a neutron absorbing side that is only described for the reflector plug 330 of Fig. 3C ([0056]). 
Accordingly, claims 1-18 are pending with claims 13 and 15-18 withdrawn. Claims 1-12 and 14 are examined herein. 

Claim Objections
Claim 1 is objected to because of the following informalities:  the limitation “a portion of plurality outlet ducts” should be changed to “a portion of a plurality of outlet ducts”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the prior art must be considered in its entirety, including disclosures that teach away from the claims. See MPEP 2141.02 VI.
Claims 1, 2, 4, 7 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Dodson WO 2018026429, in view of Cinotti US Pub 20120275558 and further in view of Cinotti1 US Pub 20100226471. 
Regarding claim 1, Dodson discloses A molten fuel salt nuclear reactor (Fig. 3: 102) comprising: a vessel (300) defining a reactor volume (see Fig. 3), the vessel being open-topped and otherwise having no penetrations (300 has an open-top and no other side penetrations); a neutron reflector (312, 316, 318) within the vessel and displacing at least some of the reactor volume (see Fig. 3), the neutron reflector defining a reactor core volume (312, 316, 318 define a reactor core volume 310); a plurality of heat exchangers (320) within the vessel above the neutron reflector (320 is above 312, 316, 318); a draft tube (326) within neutron reflector (312), the draft tube separating a central region of the reactor core volume (see Fig. 3) from an annular downcomer duct hydraulically (319). 
Dodson does not disclose a flow guide assembly defining a plurality of outlets. 
Cinotti teaches a flow guide assembly (Fig. 1) comprising a draft tube (5) and at least one external surface (inner surface of 2 external to 5) defining a portion of a plurality of outlet ducts (outlet at bottom of 5 showing flow into 4), each outlet duct associated with a different one of a plurality of heat exchangers (11), the draft tube separating a central region of a reactor core volume (4,6) from an annular downcomer duct (7,9) hydraulically connected to each outlet duct (coolant flows through 7/9 through outlet into 4). It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to modify the reactor of Dodson with the flow guide assembly of Cinotti for the predictable advantage of a hydraulic separation structure for delimiting a hot and cold header ([0015]). 
Dodson as modified by Cinotti does not teach an upper displacement component. 
Cinotti1 teaches an upper displacement component (Fig. 1: unlabeled component vertically extending down from 3 between heat exchangers 8) displacing at least some of the reactor volume (see Fig. 1) and defining a plurality of heat exchange volumes (heat exchangers 8a/8b on left and right side of component), each heat exchange volume associated with a different one of the plurality of heat exchangers (see Fig. 1).  It would have been obvious to one of ordinary skill in the art to modify the reactor of Dodson with the upper displacement component of Cinotti as it produces no unexpected results. Such a modification provides the predictable advantage of controlling the flow of coolant into each heat exchanger.    
Regarding claim 2, the above-described combination teaches all the elements of the parent claim.  In this combination, Cinotti teaches wherein the draft tube extends into the reactor volume (see Fig. 1) to leave an annular opening at the bottom of the reactor core volume (opening at bottom of 4) allowing fluid to flow from the downcomer duct (7,9) into the central region of the reactor core volume (4). Such a modification provides the same predictable advantages as described above in claim 1. This modification is further motivated by Dodson which discloses an annular opening at the bottom of the reactor core volume allowing fluid to flow from the downcomer duct into the central region of the reactor core volume (324c). 
Regarding claim 4, the above-described combination teaches all the elements of the parent claim. Dodson further discloses wherein the vessel head is provided with a plurality of penetrations (connections of 320/322) including a penetration associated with a different one of the plurality of heat exchangers and a penetration for receiving the pump assembly (See Fig. 3; each head exchanger 320 and pump assembly 322 is connected to the vessel head through a different connection).
Regarding claim 7, the above-described combination teaches all the elements of the parent claim. Dodson discloses a reflector axial around the vessel wall (316) and Cinotti teaches wherein each of the outlets is defined by at least one surface of the flow guide assembly (draft tube 5 defines the outlets). As such, the combination of reactor of Dodson with the draft tube of Cinotti would have produced a system wherein each of the outlet ducts is defined by at least one surface of the flow guide assembly and at least one surface of the neutron reflector. Such a modification provides the same predictable advantages as described above in claim 1.
Regarding claim 10, the above-described combination teaches all the elements of the parent claim. Dodson further discloses wherein the neutron reflector is a two-part assembly of a lower axial reflector (316, 318) and a radial reflector (312 is radially around the core) adapted to be inserted into the vessel (312 is shown inside the vessel and is therefore necessarily adapted to be inserted into it). 
Regarding claim 11, the above-described combination teaches all the elements of the parent claim. Dodson further discloses wherein the pump assembly includes an impeller (unlabeled impeller at the bottom of 322) that draws fuel salt upward into the impeller and drives it laterally outward towards each of the heat exchangers ([0060]).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Dodson WO 2018026429, in view of Cinotti US Pub 20120275558 and further in view of Cinotti1 US Pub 20100226471 and further in view of Fortino et al. US Pub 20160300628.
Regarding claim 3, the above-described combination teaches all the elements of the parent claim. Cinotti does not teach that the draft tube is perforated. 
Fortino, however, teaches a draft tube (Fig. 6: 36) that is perforated (124). It would have been obvious to modify the Dodson-Cinotti reactor with the perforated draft tube of Fortino for the predictable advantage of turning the flow in the primary coolant. Such a modification is further motivated by Dodson which discloses a cone shaped structure (326) at the top of the reactor core. As Fortino teaches, a cone shaped surface and a perforated cylinder are functional equivalents for diverting the flow of primary coolant ([0033]).  
Claim 5, 6, 8, 9, 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Dodson WO 2018026429, in view of in view of in view of Cinotti US Pub 20120275558 and further in view of Cinotti1 US Pub 20100226471 and further in view of Abbott et al. US Pub 20180137944.
Regarding claim 5, the above-described combination teaches all the elements of the parent claim. Dodson in view of Cinotti teaches wherein each heat exchanger has an interior shell volume hydraulically connected to the reactor core volume via the downcomer duct (interior of 320 is hydraulically connected to 310 as represented by 324a- 324e) and in this combination Cinotti discloses the plurality of outlet ducts (see Fig. 1). Dodson does not explicitly disclose the structure of the heat exchanger. 
Abbott teaches a molten salt reactor (Fig. 2B) comprising heat exchangers (210, 222), wherein each heat exchanger is a shell-and-tube heat exchanger having a shell defining an interior volume ([0027] “DHHXs 222 and PHXs 210 are shell and tube exchangers”), U-tubes within the shell hydraulically connected to a coolant system (see Fig. 2B; [0027] “multiple tubes (referred to as the tubeset or tube bundle) pass through a shell filled with coolant… Coolant is flowed through the shell around the tubes of the tubeset”). It would have been obvious to modify the heat exchanger of Dodson with the shell-and-tube heat exchanger of Abbot as it produces no unexpected results. A skilled artisan would recognize that shell-and-tube heat exchangers are extremely common in the art and the substitution of one heat exchanger for another known heat exchanger would have been within the level of ordinary skill in the art. 
Regarding claim 6, the above-described combination teaches all the elements of the parent claim. Dodson further discloses an upcomer duct (channel inside 326) hydraulically connecting the top of the central region of the reactor core volume to the interior shell volume of each one of the heat exchangers (324e), and in this combination Cinotti1 teaches the upper displacement component (unlabeled component vertically extending down from 3 between heat exchangers 8). Modifying the reactor of Dodson with the upper displacement component of Cinotti1 would have produced a system wherein the upcomer duct is defined by the displacement component. Such a modification provides the same predictable advantages as described above in claim 1. 
Regarding claim 8, the above-described combination teaches all the elements of the parent claim. Dodson further discloses an expansion volume above and hydraulically connected to the upcomer duct (volume between top of 326 and the vessel head).
Regarding claim 9, the above-described combination teaches all the elements of the parent claim. Dodson further discloses wherein the vessel head is adapted to seal the top of the vessel (unlabeled vessel head closes the top of the vessel) and includes a hollow expansion column (column between two heat exchangers 320) that defines the expansion volume for receiving overflow fuel salt from the upcomer duct (the size of the expansion volume is defined by the column between 320). 
Regarding claims 12 and 14, the above-described combination teaches all the elements of the parent claim. Dodson appears to disclose a reflector plug (unlabeled black boxes above 312) between the upcomer duct (326) and the central region of the reactor core volume (310) and wherein the reflector plug has a side facing the central region of the reactor core volume (the bottom of the unlabeled black box has a side facing the central region of the reactor core volume 310) but does not explicitly state they are made of reflector material. Dodson teaches another embodiment wherein the reflector plug (Fig. 5: 512) above the central region of the reactor core volume is made of a reflective material ([0056] “upper reflector 512”). It would have been obvious to one of ordinary skill in the art to modify the reactor of Dodson with the reflector material for the predictable advantage of a top reflector to “shield control rods 514 from fast neutrons and reflect fast neutrons back towards the core” ([0065]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA C DEVORKIN whose telephone number is (408)918-7563. The examiner can normally be reached Monday -Fridays 7:30 - 4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.C.D./Examiner, Art Unit 3646                                                                                                                                                                                                        
/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646